     NEW YORK                                                                                                   SHANGHAI
      LONDON                                                                                                     ATLANTA
    SINGAPORE                                                                                                   BALTIMORE
   PHILADELPHIA                                    FIRM and AFFILIATE OFFICES                                  WILMINGTON
     CHICAGO                                                                                                       MIAMI
  WASHINGTON, DC                                                                                               BOCA RATON
  SAN FRANCISCO                                                                                                PITTSBURGH
                                                       ERIC W. RUDEN
  SILICON VALLEY                                                                                                 NEWARK
                                                DIRECT DIAL: +1 212 471 1893
     SAN DIEGO                                 PERSONAL FAX: +1 212 202 5077                                    LAS VEGAS
    LOS ANGELES                                E-MAIL: ERuden@duanemorris.com                                  CHERRY HILL
      TAIWAN                                                                                                   LAKE TAHOE
      BOSTON                                        www.duanemorris.com                                         MYANMAR
     HOUSTON                                                                                                       OMAN
      AUSTIN                                                                                             A GCC REPRESENTATIVE OFFICE
                                                                                                              OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                          ALLIANCES IN MEXICO
                                                                                                              AND SRI LANKA

                                The parties' joint Letter-Motion for an extension of time to file the stipulation of
                                remediation (ECF No. 39) is GRANTED. The parties are directed to file the
January 17, 2020                stipulation of remediation by Tuesday, January 28, 2020. The Clerk of Court is
                                respectfully directed to close ECF No. 39.

VIA ECF                         SO-ORDERED 1/21/2020
The Honorable Sarah L. Cave
United States District Court
Southern District of New York
500 Pearl Street, Room 702
New York, NY 10007

          Re:        Francis v. Qassis Corp. et al, Case No. 19-6967-JMF

Dear Judge Cave:

       We represent Defendant BB One LLC (“BB One”) in the above-referenced matter. We
write on behalf of all parties to request a one-week extension from January 21, 2020 to January
28, 2020 to file the stipulation of remediation. This request is necessary because the parties are
engaged in active settlement discussions and need additional time to determine whether a
settlement can be reached. This is the parties’ first request for an extension.

                                                                     Respectfully,

                                                                     s/ Eric W. Ruden

                                                                     Eric W. Ruden
EWR
cc: Adam Hanski, Esq. (via ECF)
    Christopher Hitchcock, Esq. (via ECF)




D UANE M ORRIS LLP
1540 BROADWAY        NEW YORK, NY 10036-4086                                    PHONE: +1 212 692 1000    FAX: +1 212 692 1020
